UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 25, 2011 (October 24, 2011) WIN GLOBAL MARKETS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-51255 98-0374121 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Igal Alon Street, Tel-Aviv, Israel (Address of principal executive offices) (Zip Code) (972)-73-755-4500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective as of October 24, 2011, the registrant changed its name to Win Global Markets, Inc. (the “Name Change”). The Name Change was effected pursuant to section 92A.180 of the Nevada Revised Statutes, by merging the registrant’s wholly owned subsidiary, Win Global Markets, Inc., a Nevada corporation, with and into the registrant.The registrant has reported the Name Change to the Financial Industry Regulatory Authority (“FINRA”) and expects FINRA to update the registrant’s name on its quotes listed on the OTC Bulletin Board in the near future. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WIN GLOBAL MARKETS, INC. (registrant) Date: October 25, 2011 By: /s/ Shimon Citron Shimon Citron Chief Executive Officer
